DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I [fig. 2 corresponding to claims 1-7] in the reply filed on 4/1/2021 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (US 20130069068).
As to claim 1, Miyake discloses a pixel circuit [abstract & figs.3a & 6a-6b], comprising: 
an organic light-emitting element (light-emitting element 140) [figs. 3a, 6a-6b, & 10 & para. 245]; 
a switching transistor (field-effect transistor 111) [figs.3a & 6a-6b & para. 110 & 129] configured to be turned on or off in response to a scan signal (signal input via wiring 159) [figs.3a & 6a-6b]; 
a storage capacitor (capacitor 121) [figs.3a & 6a-6b] configured to store a data signal applied via a data line (wiring 151) [fig. 3a & para. 54] when the switching transistor is turned on in response to the scan signal (t23) [figs.3a & 6a-6b]; 
a driving transistor (field-effect transistor 113) [figs.3a & 6a-6b & para. 110 & 129] configured to allow a driving current corresponding to the data signal stored in the storage capacitor to flow into the organic light-emitting element [figs.3a & 6a-6b]; 
an emission control transistor (field-effect transistor 115) [figs.3a & 6a-6b & para. 110 & 129] electrically connected to the organic light-emitting element and the driving transistor in series between a high power voltage (wiring 152) [fig. 3a & para. 55] and a low power voltage (potential Vx) [figs.3a & 6a-6b & para. 111-112] and configured to be turned on or off in response to an emission control signal (wiring 154) [figs.3a & 6a-6b]; and
a plurality of sync transistors (field-effect transistor 114 & field-effect transistor 118) [figs.3a & 6a-6b & para. 110 & 129] electrically connected to a bottom metal electrode of the driving transistor [figs. 3a & 6a], 
wherein:
the sync transistors comprise: 
	a first sync transistor (field-effect transistor 114) [figs.3a & 6a-6b & para. 110 & 129] electrically connected to a first one that is selected from a source electrode of the driving transistor, a gate electrode of the driving transistor, the high power voltage, and the low power voltage [figs.3a & 6a-6b]; and 
	a second sync transistor (field-effect transistor 118) [figs.3a & 6a-6b & para. 110 & 129] electrically connected to a second one that is selected from the source electrode of the driving transistor, 
	the second one being different from the first one [figs.3a & 6a-6b].
As to claim 2, Miyake discloses the pixel circuit of claim 1, wherein: 
the second sync transistor is turned off when the first sync transistor is turned on (wiring 155 & wiring 153 at t22) [figs. 3a & 6a-6b]; and 
the first sync transistor is turned off when the second sync transistor is turned on (wiring 155 & wiring 153 at t22) [figs. 3a & 6a-6b].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 20130069068), in view of Lim et al. (US 20160042694).
As to claim 3, Miyake teaches a pixel circuit [abstract & figs.3a & 6a-6b], comprising: 
an organic light-emitting element (light-emitting element 140) [figs. 3a, 6a-6b, & 10 & para. 245]; 

a storage capacitor (capacitor 121) [figs.3a & 6a-6b] configured to store a data signal applied via a data line (wiring 151) [fig. 3a & para. 54] when the switching transistor is turned on in response to the scan signal [figs.3a & 6a-6b]; 
a driving transistor (field-effect transistor 113) [figs.3a & 6a-6b & para. 110 & 129] configured to allow a driving current corresponding to the data signal stored in the storage capacitor to flow into the organic light-emitting element [figs.3a & 6a-6b]; 
an emission control transistor (field-effect transistor 115) [figs.3a & 6a-6b & para. 110 & 129] electrically connected to the organic light-emitting element and the driving transistor in series between a high power voltage (wiring 152) [fig. 3a & para. 55] and a low power voltage (potential Vx) [figs.3a & 6a-6b & para. 111-112] and configured to be turned on or off in response to an emission control signal (wiring 154) [figs.3a & 6a-6b]; 
a source sync transistor (field-effect transistor 114) [figs.3a & 6a-6b & para. 110 & 129] electrically connected between a source electrode of the driving transistor and a bottom metal electrode of the driving transistor [figs.3a & 6a-6b] and configured to be turned on or off in response to a source sync control signal (wiring 153) [figs.3a & 6a-6b]; and 
a gate sync transistor (field-effect transistor 118) [figs.3a & 6a-6b & para. 110 & 129] electrically connected to the bottom metal electrode of the driving transistor [figs.3a & 6a-6b] and configured to be turned on or off in response to a gate sync control signal (wiring 155) [figs.3a & 6a-6b];
wherein transistors of the pixel circuit can be interchangeably swapped between n-channel metal oxide semiconductor transistors and p-channel metal oxide semiconductor transistors [para. 110 & 129].
	Lim teaches the concept of a pixel circuit [abstract], wherein a gate sync transistor (third initialization transistor T3) [fig. 5 & para. 125 & 133] electrically connected between a gate electrode (first node n1) [fig. 5 & para. 125] of a driving transistor (driving transistor td) [fig. 5] and a bottom metal electrode (second node n2) [fig. 5 & para. 125] of the driving transistor and configured to be turned on or off in response to a gate sync control signal (initialization signal GI) [figs. 5-6 & para. 125]; and 

As to claim 4, Miyake as modified by Lim teaches the pixel circuit of claim 3, wherein: 
the driving transistor is a p-channel metal oxide semiconductor transistor [Lim: fig. 5 & Miyake: para. 110 & 129]; and 
a threshold voltage of the driving transistor is shifted in a negative direction when the source sync transistor is turned on in response to the source sync control signal [Miyake: para. 38, 96, & 114].
As to claim 6, Miyake as modified by Lim teaches the pixel circuit of claim 3, wherein: 
the driving transistor is a p-channel metal oxide semiconductor transistor [Lim: fig. 5 & Miyake: para. 110 & 129]; and 
a threshold voltage of the driving transistor is shifted in a positive direction when the gate sync transistor is turned on in response to the gate sync control signal [Miyake: para. 42, 100, & 118 & Lim: figs. 5-6 & para. 125 & 133].

Allowable Subject Matter
Claims 5 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Park et al. 			(US 20110273419).
Gong et al. 			(US 20180144685).
Yamazaki et al. 			(US 20030030381), fig. 11.
Liang et al. 			(US 20070290227), fig. 9a.
Yamashita et al. 		(US 20150235592).
Miyake 				(US 20150171156).
Shim et al. 			(US 20150187276).
Ohmaru			(US 20170025456).
Shirasaki et al. 			(US 20060061526), fig. 2.
Minami et al. 			(US 20120327058).
Kanegae et al. 			(US 20100220118).
Miyake				(US 20160300900).
Miyake				(US 20160329392).
Abe et al. 			(US 20100053041).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DAVID TUNG/Primary Examiner, Art Unit 2694